Affirmed and Memorandum Opinion filed December 8, 2005








Affirmed and Memorandum Opinion filed December 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00545-CR
____________
 
EDWARD LERMA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 400th District
Court
Fort Bend County,
Texas
Trial Court Cause No. 39,685A
 

 
M E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the offense
of assault domestic violence.  On October
27, 2004, the trial court sentenced appellant to seven years of confinement in
the Institutional Division of the Texas Department of Criminal Justice and assessed
a fine of $1,000.  Appellant filed a
notice of appeal on November 19, 2004.[1]




On August 18, 2005, this court ordered a hearing to determine
why appellant's counsel had not filed a brief in this appeal.  On November 21, 2005, the trial court
conducted the hearing.  The record of the
hearing was filed in this court on December 2, 2005.
The trial court found appellant no longer desires to
prosecute his appeal.
On the basis of those findings, this court has considered the
appeal without briefs.   See Tex. R.
App. P. 38.8(b).
We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed December 8, 2005.
Panel consists of
Justices Hudson, Frost, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).
 
 




[1]  On May 23,
2005, the trial court entered findings of fact and conclusions of law, stating
that the plea papers and the final judgment in this case were lost.  The trial court ordered  a replacement judgment be entered and the
record contains a judgment signed May 23, 2005.